Title: James Madison to W. H. Cooper and Others, 23 October 1833
From: Madison, James
To: Cooper, W. H.,Barfoot, L.,Nicholson, George,Ruffin, Edmund Jr.,Young, J. B.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Ocr. 23. 33
                            
                        
                        I have recd young Gentlemen, your letter of the 21st and have forwarded it to the other members of the
                            Executive Come. Referring you to the decision, which will be made from them, I tender you my friendly respects &
                            good wishes
                        
                            
                                
                            
                        
                    